Fourth Court of Appeals
                               San Antonio, Texas
                                   September 12, 2018

                                   No. 04-18-00347-CV

                                 John Richard ALEMAN,
                                        Appellant

                                            v.

                    URBAN CONCRETE CONTRACTORS, LTD.,
                                 Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI00339
                       Honorable Norma Gonzales, Judge Presiding


                                     ORDER
       Appellants’ second motion for extension of time to file their brief is GRANTED.
Appellants’ brief is due on September 21, 2018.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court